Ross was arrested for violations of G. L. c. 269, §§ 10 (a) and 10 (h) (1992 ed.). During the discovery period, the prosecutor learned that the more serious crime, violation of G. L. c. 269, § 10 (a), was not included in the complaint. The prosecutor sought and obtained a new complaint which charged a violation of G. L. c. 269, § 10 (a). Ross seeks to dismiss the new complaint claiming that the prosecutor cannot obtain a new complaint. There is no merit to and no authority for Ross’s contention that, prior to trial, the prosecutor could not seek a new complaint with a new charge. The cases relied on by Ross are inapposite. Those cases involve amending a grand jury indictment so as to charge a new crime without a return to the grand jury. That principle is inapplicable to complaints. There was no error.

Judgment affirmed.